Citation Nr: 0008793	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-19 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

1.  Entitlement to service connection for a bilateral ankle 
condition as secondary to service connected bilateral knee 
disorders.

2.  Entitlement to service connection for a back condition as 
secondary to service connected bilateral knee disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1977 to March 1977. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in which the RO 
denied entitlement to service connection for bilateral ankle 
problems as secondary to the veteran's service connected 
bilateral knee disorders.  In a March 1999 rating decision, 
the RO also denied entitlement to service connection for a 
back condition with degenerative arthritis as secondary to 
the veteran's service connected bilateral knee disorders.  
The veteran has perfected an appeal of those decisions.

The veteran's chondromalacia of the right patella was service 
connected in October 1977.  The veteran's subpatellar 
chondromalacia of the left knee, secondary to his right knee 
condition, was service connected in April 1993.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
bilateral ankle condition is not supported by competent 
evidence of a nexus between current ankle disability and a 
disease or injury in service.

3.  The claim of entitlement to service connection for a back 
condition is not supported by competent evidence of a nexus 
between any current back disability and a disease or injury 
in service. 


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral ankle 
disabilities is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim of entitlement to service connection for a back 
condition is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

The threshold question that must be resolved is whether the 
veteran has presented evidence that the claims are well 
grounded.  38 U.S.C.A. § 5107(a); Epps v. Brown, 9 Vet. App. 
341 (1996), aff'd , 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A 
well-grounded claim is a plausible claim, meaning a claim 
that appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App.91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996)(table).  

Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology. 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). As with a claim for 
direct service connection, a claim for secondary service 
connection must be well grounded.  Jones v. Brown, 7 Vet.App. 
134, 137-38 (1994).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439 
(1995).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 9 Vet. App. 
535, 538-39 (1996) (citing Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995), for the proposition that lay evidence linking 
a fall to a service-connected weakened leg sufficed on that 
point as long as there was "medical evidence connecting a 
currently diagnosed back disability to the fall"); Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


I.  Bilateral Ankle Condition

Service medical records are silent as to complaints or 
treatment relating to the back or ankles.

VA and private medical evidence dated prior to March 1998, 
contains no findings referable to a disability of the ankles.

In a March 1998 statement, a private doctor of pediatric 
medicine (DPM) reported that the veteran had pain in both 
ankles, and that his complaints of arthralgia in the ankles 
were directly related to the veteran's knee problems.  An 
antalgic gait with a slight turned out foot position, right 
greater than left, was noted.  The physician related this 
condition, stemming from his knee problem, to the ankle 
problems.

On VA examination in May 1998, the diagnoses included chronic 
sprain syndrome of the ankles related to pes planus.

During an August 1998 VA contract examination, the veteran 
complained of chronic ankle pain.  Examination of the ankles 
revealed slight anterolateral swelling, especially on the 
right where there was crepitus on ankle range of motion.  
Mild metatarsus varus of both feet, without degenerative 
changes, were noted in the anterior-posterior (AP) views.  
The right ankle showed a roller top type of mild deformity of 
the talar dome and mortise formation.  Very minimal 
metatarsus varus was noted in the feet.  Medial and lateral 
columns were well maintained and there was no evidence of pes 
planus deformity or reversal of the medial columns seen in 
the lateral views of either foot.  The impression was 
bilateral ankle synovitis with congenital roller top talus 
tibial talar articulation as seen on X-ray, which was a 
congenital finding without significant evidence of loss of 
joint space and degenerative changes on radiographs was 
assessed.  Bilateral foot pain of undetermined origin was 
also assessed.

The examiner noted that the veteran's ankle and foot problems 
did not have any relationship to his service connected knee 
problems.  He indicated that the veteran's mild congenital 
bilateral metatarsus varus with a roller top talus of the 
right ankle was congenital in nature.  He also indicated that 
the veteran's bilateral mild ankle synovitis was probably 
secondary to his obesity.  Ankle and foot problems did not 
appear to be related to military service, according to the 
examiner.

The veteran was afforded a regional hearing in April 1999.  
He indicated that he believed his ankle condition was related 
to his knee problems because a private physician told him his 
ankle condition was more than likely so related.  He 
testified that he had daily ankle pain and required the use 
of inserts.  He testified that he retired medically because 
of his knee condition.  He indicated that he would be able to 
do sedentary work, including driving or light assembly work.


Analysis

The record contains current evidence of bilateral ankle 
disabilities.  These have been diagnosed on the VA 
examinations and on the examination for VA.  The crucial 
question is whether there is any competent evidence of a 
nexus between the currently diagnosed ankle disabilities and 
a disease or injury in service.

The veteran contends that his ankle disabilities are 
secondary to service connected knee disabilities.  He is not 
competent, however, to offer an opinion as to medical 
causation.  Grottveit v. Brown, 5 Vet. App. at 93.

The opinion dated in March 1998 from the private podiatrist 
might be construed as providing competent evidence of the 
necessary nexus.  That statement reported only the presence 
of ankle pain or arthralgia, without any underlying 
pathology.  However, that opinion does not report the 
presence of an ankle disability for which service connection 
could be granted.  See Sanchez-Benitez v. West, No. 97-1948 
(U.S. Vet. App. Dec. 29, 1999) (pain, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a "disability" for which service connection may 
be granted); Evans v. West, 12 Vet. App. 22 (1998) (holding 
that there was no objective evidence of a current disability, 
where the medical records showed the veteran's complaints of 
pain, but no underlying pathology was reported)

Subsequent examiners did report underlying pathology but they 
did not attribute that pathology to the service connected 
knee disability or any other aspect of service.  In the 
absence of competent evidence of a nexus between a current 
ankle disability and a disease or injury in service, the 
claim is not well grounded and must be denied.


II.  Back Condition

In a January 1998 statement, the veteran clarified that his 
claim of entitlement to service connection was for lower back 
pain diagnosed as arthritis of the sacroiliac joint as 
secondary to bilateral knee conditions.

During a January 1998 private medical examination, the 
veteran reported that he was told by a physician that he had 
arthritis in the sacroiliac joint.  He complained of back 
pain.  Examination revealed a normal gait, normal heel and 
toe walking, tender bilateral SI joints with the left side 
greater than the right side.  The left SI joint showed 
sclerosis at the inferior border of the SI joint.  Bilateral 
SI joint pain, left greater than right, was assessed.

The service medical records, and VA and private medical 
records dated prior to January 1998, contain no findings 
referable to a back disability.

During the August 1998 VA contract examination, the veteran 
noted chronic back pain.  He indicated that he had back pain 
radiating into his hips.  No pertinent findings were 
reported.

The veteran underwent a radiology examination in September 
1998.  Minimal vertebral spurring in the thoracolumbar spine, 
suggesting mild degenerative disc disease, was noted.  
Spurring of the inferior aspect of the left SI joint was also 
suggested.  

A November 1998 private examination report indicated that the 
tenderness over the lower SI joints had "possibly settled 
down."

During a February 1999 private medical examination, 
limitation of range of motion of the back with low back 
tenderness, with most of the tenderness related to both left 
and right SI joints, was noted.  X-rays of the low back 
showed mild degenerative changes in the thoracolumbar spine 
and some spurring of the inferior aspect of the left SI 
joint.  Degenerative changes of the SI joints and lumbar 
spine, which "could possibly" have been related to the 
veteran's military service was assessed.  No direct 
relationship was found, however.

The veteran indicated in his April 1999 substantive appeal 
that he felt his back condition with degenerative arthritis 
was secondary to his service connected bilateral knee 
condition.

During the April 1999 VA regional hearing, the veteran 
indicated that he believed his knee condition caused a change 
of gait related to his back pain.  He testified that he was 
told that he had arthritis of the SI joint.  He also 
indicated that he had lived with continual pain.  He reported 
that he was told by a physician that his back condition was 
caused by an altered gait caused by his knee conditions.  The 
hearing officer indicated that he wanted a statement to that 
effect.

During a June 1999 VA examination, the veteran complained of 
low back pain.  The veteran was noted to ambulate without a 
limp.  Lumbosacral strain syndrome with constant low back 
pain, minimally reduced range of motion without radiculopathy 
was assessed.  The examiner noted that the veteran's back 
condition was more likely related to his employment which 
included heavy lifting and loading and unloading trucks than 
to his service connected knee condition.


Analysis

The Board notes that the veteran's back pain has been 
attributed, inter alia, to sclerosis and spurring of the left 
SI joint, mild degenerative changes, and lumbosacral strain 
syndrome.  Therefore, the Board finds the first Caluza 
element has been satisfied because there is a current medical 
diagnosis of a disability.  Caluza, 7 Vet. App. at 506.

The veteran has provided lay evidence that his current back 
condition is related to his service connected bilateral knee 
conditions.  As a lay person the veteran is competent to 
provide evidence of an observable disorder, but he is not 
competent to provide evidence that requires medical 
expertise.  Grottveit, 5 Vet. App. at 93; Savage, 10 Vet. 
App. at 497.

The February 1999 private physician opinion that the 
veteran's degenerative changes of the SI joints and lumbar 
spine "could possibly" have been related to the veteran's 
military service is speculative and insufficient to well 
ground the veteran's claim.  See Bloom v. West, 12 Vet. App. 
185 (1999).  The Court has previously held that statements 
from doctors which are inconclusive as to the origin of a 
disease cannot fulfill the nexus requirement to well ground a 
claim. Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  However, use of 
cautious language does not always express inconclusiveness in 
a doctor's opinion on etiology, and such language is not 
always too speculative for purposes of finding a nexus.  Cf. 
Watai v. Brown, 9 Vet. App. 441 (1996).  An etiological 
opinion should be viewed in its full context, and not 
characterized solely by the medical professional's choice of 
words.  Lee v. Brown, 10 Vet. App. 336, 339 (1997) (applying 
the Tirpak and Watai analysis to a determination as to 
whether evidence was new and material).  While the examiner 
noted a "possible" relationship, the examiner elaborated that 
"a direct relationship is somewhat difficult to ascertain at 
this time."  This opinion contains no certainty, and is 
inconclusive.

The June 1999 VA examiner concluded that the veteran's back 
condition was more likely related to his employment which 
included heavy lifting and unloading trucks for many years 
after service.  Therefore, the evidence does not suggest that 
the current back disorder is related to an in-service disease 
or injury.  Wade v. West, 11 Vet. App. 302 (1998).

Because no competent medical evidence has been presented to 
support the veteran's assertions that his current back 
pathology is related, directly or otherwise, to the service-
connected knee conditions, service connection on a secondary 
basis is not in order.  38 C.F.R. § 3.310; see also Allen, 7 
Vet. App. at 439.

Although the Board has carefully considered the contentions 
and testimony provided by the veteran, the claim of 
entitlement to service connection for a back condition is not 
well-grounded because the medical evidence does not show that 
the veteran has a back condition that is related to an in-
service disease or injury or the service-connected knee 
conditions.

The Court has held that 38 U.S.C.A. § 5103(a) (West 1991) 
imposes an obligation upon VA to notify an individual of what 
is necessary to complete the application in the limited 
circumstances where there is an incomplete application that 
references other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 79-80 (1995).  The nature and extent 
of that obligation depend on the particular circumstances of 
each case.  For instance, in Robinette, VA was on notice of a 
physician's statement as recounted by a veteran to VA.  Id. 
at 80.  In the instant case as was noted above, the veteran 
indicated that a private physician provided a medical opinion 
linking the veteran's back condition to the altered gait 
caused by his service connected bilateral knee conditions.  
The hearing officer indicated to the veteran that he wanted a 
statement to that effect, but the veteran did not submit 
them.  Because the veteran's claim is not well grounded, VA 
is under no further duty with respect to those records.  See 
Robinette, 8 Vet. App. at 79.


ORDER

Entitlement to service connection for a bilateral ankle 
condition as secondary to service connected bilateral knee 
conditions is denied. 

Entitlement to service connection for a back condition as 
secondary to service connected bilateral knee conditions is 
denied.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 
- 6 -


- 10 -


